     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 1 of 12
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT               July 29, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS            Nathan Ochsner, Clerk
                                HOUSTON DIVISION



CHARLES E. FITTS, JR.,                   §
TDCJ #740877,                            §
                                         §
                      Petitioner,        §
                                         §
v.                                       §
                                         §       CIVIL ACTION NO. H-21-1847
BOBBY LUMPKIN, Director,                 §
Texas Department of Criminal             §
Justice - Correctional                   §
Institutions Division,                   §
                                         §
                     Respondent.         §




                         MEMORANDUM OPINION AND ORDER



        Charles E. Fitts, Jr.       (TDCJ #740877) has filed a Petition for

a Writ of Habeas Corpus By a            Person in State Custody under 28

U.S.C.    §   2254   ("Petition")    (Docket Entry No.   1),   seeking relief

from a judgment of conviction that was entered against him in 1996.

Fitts has also filed a motion for appointment of counsel (Docket

Entry No. 3), a motion to subpoena evidence (Docket Entry No. 8),

first    motion      supplementing Petition    (Docket   Entry No.    4) ,      and

second motion supplementing Petition (Docket Entry No. 9).                 After

considering all of the pleadings and the applicable law pursuant to

Rule 4 of      the Rules Governing Section 2254          Proceedings in the

United States District Courts, this case will be dismissed for the

reasons explained below.
    Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 2 of 12



                                         I.        Background

        On February 2,           1996,        Fitts was convicted by a jury in the

155th        Judicial      District       Court             of   Austin     County,      Texas,     and

sentenced          to    life    imprisonment               in   Cause    No.   94R-095 . 1       Court

records reflect that Fitts was convicted of capital murder by arson

and capital murder for remuneration in connection with the death of

his wife,          which was affirmed on direct appeal. 2                             See Fitts v.

State, 982 S.W.2d 175 (Tex. App. - Houston [1st Dist.] 1998, pet.

ref' d) .          The   Texas    Court       of       Criminal     Appeals       refused     Fitts' s

petition for discretionary review on February 24, 1999.

        In a       federal habeas Petition that is dated May 21,                               2021, 3

Fitts        now    contends      that        he       is    entitled      to   relief     from     his

conviction under            28    U.S. C.          §   2254      because    the   charges      lodged

against him were not supported by a                               "valid complaint. " 4           Fitts



        1
      Petition, Docket Entry No. 1, p. 2.        For purposes of
identification all page numbers reference the pagination imprinted
on each docket entry by the court's Electronic Case Filing ("ECF")
system.
        2
      Fitts was also convicted of arson causing bodily injury or
death in Cause No. 94R-096.  Fitts has challenged that conviction
in a separate federal habeas corpus action, which has been
dismissed as untimely. See Fitts v. Lumpkin, Civil No. H-21-2220
(S.D. Tex. July 26, 2021).

      Fitts signed the Petition on May 21, 2021, indicating that he
        3

placed his pleadings in the prison mail system for delivery to the
court on that same day. See Petition, Docket Entry No. 1, pp. 17-
18.   His prose submissions are treated as filed on the date he
placed them in the prison mail system under the prison mailbox
rule, which also applies to post-conviction proceedings in Texas.
See Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013).
        4
            Petition, Docket Entry No. 1, p. 10.

                                                       -2-
     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 3 of 12



argues that under Texas law every grand jury indictment must be

supported by a "complaint and affidavit and jurat" · in order to vest

a trial court with jurisdiction. 5                Fitts argues that without a

valid complaint his conviction in Cause No.                   9.4R-095 is void for

lack of jurisdiction. 6


                                   II.   Discussion

A.     The One-Year Statute of Limitations

       The Petition is governed by the Antiterrorism and Effective

Death Penalty Act          (the "AEDPA"),       Pub. L. No.    104-132, 110 Stat.

1214 (1996), which established a one-year statute of limitations on

federal habeas review.           The applicable limitations period, which is

found in 28 U.S.C.         §   2244(d), provides as follows:

          (d) (1)   A 1-year period of limitation shall apply to an
                    application for a writ of habeas corpus by a
                    person in custody pursuant to the judgment of a
                    State court.   The limitation period shall run
                    from the latest of--

                    (A)   the date on which the judgment became
                          final by the conclusion of direct review
                          or the expiration of the time for seeking
                          such review;

                    (B)   the date on which the impediment to
                          filing an application created by State
                          action in violation of the Constitution
                          or laws of the United States is removed,
                          if the applicant was prevented from
                          filing by such State action;


      5
      Id. at 9 (citing Articles 2.04, 2.05, and 2.06 of the Texas
Code of Criminal Procedure).
       6
           Id. at 11-13.

                                          -3-
     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 4 of 12



                    (C)    the date on which the constitutional
                           right asserted was initially recognized
                           by the Supreme Court, if the right has
                           been newly recognized by the Supreme
                           Court and made retroactively applicable
                           to cases on collateral review; or

                    (D)    the date on which the factual predicate
                           of the claim or claims presented could
                           have been discovered through the exercise
                           of due diligence.

28 U.S.C. § 2244(d) (1).          Fitts has submitted his claims for relief

on a standard form Petition that sets out the AEDPA statute of

limitations in full,           affording him notice and an opportunity to

explain       why    the    Petition   is     not     time-barred. 7   See   Day   v.

McDonough, 126 S. Ct. 1674, 1684 (2006)                  (noting that a court must

assure that the parties have "fair notice and an opportunity to

present their positions" before dismissing a pro se petition as

barred by limitations).

       Fitts        argues     that    his         Petition   is   timely    because

constitutional and civil rights violations may be raised at any

time. 8      Fitts is mistaken.        Because he challenges a state court

judgment, the one-year statute of limitations found in 28 U.S.C.

§   2244(d) (1) (A) began to run when his time to seek direct review

expired.        As noted above,        the Texas Court of Criminal Appeals

denied his petition for discretionary review on February 24, 1999.

Although he did not appeal further by filing a petition for a writ


       7
           See Petition, Docket Entry No. 1, p. 16.



                                             -4-
      Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 5 of 12



of certiorari with the United States Supreme Court, his time to do

so expired ninety days later on May 25, 1999.                          See SUP. CT. R. 13.1.

That date triggered the statute of limitations found in 28 U.S.C.

§    2244(d) (1) (A), which expired one year later on May 25, 2000.                            The

pending federal Petition, which was filed on May 21, 2021, is more

than        twenty years     late    and     is   therefore       time-barred unless             a

statutory or equitable exception applies.


B.      Fitts is Not Entitled to Statutory Tolling

        A federal        petitioner may be entitled to                      tolling under 28

U.S.C.       § 2244(d) (2), which provides that the time during which a

"properly filed"           application for          state habeas            corpus     or other

collateral        review    is     pending    shall       not    be    counted       toward    the

limitations period.           Although Fitts reports that he did not file a

state application for a writ of habeas corpus or any other motion

for collateral review of his conviction, 9 public records from the

Austin        County     District    Cl°erk' s     Office       show    that    he    filed     an

application        for     state    habeas       relief    with       the    trial    court     on

April 23,        2021.     See Ex parte Charles Edward Fitts,                        Jr.,    Cause

No. 94R-095-A (155th Dist. Ct., Austin County, Tex.).                                 The Texas

Court of Criminal Appeals denied that application without a written

order on findings made by the trial court on June 9,                                 2021.     See

In re Charles Edward Fitts, Jr., WR-92,700-01                           (Tex. Crim. App.).



        9
            Petition, Docket Entry No. 1, pp. 3-4.

                                              -5-
     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 6 of 12



Because this         state habeas proceeding was             filed well after the

limitations period had already expired,                  it has no tolling effect

for purposes of§ 2244(d) (2).              See Scott v. Johnson, 227 F.3d 260,

263 (5th Cir. 2000)           (noting that the statute of limitations is not

tolled     by    a   state      habeas   corpus    application    filed      after   the

expiration of the limitations period).

      The pleadings do not disclose any other basis for statutory

tolling.        Fitts does not allege facts showing that state action

prevented him from filing a timely federal petition.                   See 28 U.S.C.

§ 2244(d) (1) (B).         None of his claims are based on a constitutional

right that has been newly recognized by the Supreme Court.                       See 28

U.S.C. § 2244(d) (1) (C).          Likewise, he does not demonstrate that his

allegations are based on a "new factual predicate" that could not

have been discovered previously if he had acted with due diligence.

See 28 U.S.C. § 2244(d) (1) (D).            As a result, statutory tolling will

not save Fitts's untimely Petition.


C.    Equitable Tolling Is Not Available

      The       statute    of    limitations      may   be   tolled   for    equitable

reasons,    but      the     Supreme     Court    has   emphasized    that   a   habeas

petitioner is        entitled to equitable tolling              "only if he shows

'(1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way'                      and prevented

timely filing."           Holland v. Florida, 130 S. Ct. 2549, 2562 (2010)

(quoting Pace v. DiGuglielmo, 125 S. Ct. 1807, 1814 (2005)).                         The

                                            -6-
      Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 7 of 12



chronology in this case reflects extensive delay, and Fitts offers

no explanation for his failure to pursue habeas review with the

requisite diligence.              The Fifth Circuit has repeatedly held that

"[e] quity is not intended for those who sleep on their rights."

Manning v.         Epps,   688    F.3d 177,        183   (5th Cir.    2012)     (internal

quotation marks omitted)                (citing Mathis v. Thaler,       616 F.3d 461,

474 (5th Cir. 2010)            (quoting In re Wilson, 442 F.3d 872, 875 (5th

Cir. 2 0 0 6) ) ) .

        The court notes that Fitts claims to be actually innocent in

this case. 10         A free-standing allegation of actual innocence is not

an "independent constitutional claim" that is actionable on federal

habeas corpus review.             See Herrera v. Collins, 113 S. Ct. 853, 869

(1993); see also Graves v. Cockrell, 351 F.3d 143, 151 (5th Cir.

2003)        (observing that the Fifth Circuit has repeatedly held that

claims of actual innocence are "not cognizable" on federal habeas

review) (citations omitted)).               If proven, however, actual innocence

may     excuse     a    failure    to    comply with      the   one-year      statute   of

limitations on federal habeas corpus review.                         See McQuiggin v.

Perkins,        133 S.   Ct.   1924, 1928     (2013)       To be credible a habeas

petitioner must support a                 claim of actual       innocence with      "new

reliable evidence - whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence -

that was not presented at trial."                  Schlup v. Delo, 115 S. Ct. 851,


        10
             see Second Motion Supplementing Petition, Docket Entry No. 9,
p. 3.

                                             -7-
      Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 8 of 12



865    (1995).       To prevail on such a claim a petitioner must show

"that it is more likely than not that no reasonable juror would

have convicted him in [] light of the new evidence."                          Id. at 867.

Fitts falls far short of this showing.

        In support of his claim that he is actually innocent Fitts

presents      a    letter     dated March       11,   2014,    from     the   State   Fire

Marshal's Office, which states that re-testing of evidence in his

arson       case     with     present-day       scientific          methods   could    not

substantiate the conclusion that flammable liquid was used to start

the fire that consumed Fitts's home, resulting in the death of his

wife, and that the official cause of the fire should be listed as

"undetermined." 11          The letter does not undermine findings made by

the state court of appeals, which reviewed all of the evidence at

trial and concluded that there was legally and factually sufficient

evidence      to   support     Fitts' s    convictions        for    arson and capital

murder for remuneration by intentionally and knowingly causing his

wife's      death.      See    Fitts,     982   S.W.2d at      185-89.        The   letter

presented by Fitts            does   not    qualify as        exculpatory under       the

standard articulated in Schlup and is not sufficient to overcome

the state court's fact findings,                  which are presumed correct on

federal habeas review. 12


       11
      See Letter dated March 11, 2014, from the Texas Department
of Insurance, State Fire Marshal's Office, Exhibit No. 1 to Second
Motion Supplementing Petition, Docket Entry No. 9, pp. 6-7 ..
       12
       Findings of fact are "presumed to be correct" unless the
petitioner rebuts those findings with "clear and convincing
                                                  (continued ... )

                                            -8-
     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 9 of 12



      Absent a showing that he is actually innocent, Fitts is not

entitled to tolling under McOuiggin.                      Because the pleadings do not

otherwise      disclose         a    valid      basis    for    tolling       the    statute     of

limitations, the court concludes that this action must be dismissed

as untimely filed.


D.    Alternatively, Fitts Fails to State a Claim for Federal Habeas
      Relief

      In     his    sole    claim         for    relief        Fitts    contends       that     his

indictment         was   insufficient            to     vest     the     trial      court      with

jurisdiction because it was not preceded by a                                 complaint . 13     He

argues,      therefore,     that his conviction in Cause No.                         94R-095 is

void. 14     This claim is without merit.

      In     support       of       his   claim        that    the     trial     court      lacked

jurisdiction Fitts provides a letter from the Criminal District

Attorney      for    Austin         County,      who     states        that    there     were    no

complaints filed in Cause Nos. 94R-095 and 94R-096. 15                              The District


      12
       ( • • • continued)

evidence." 28 U.S.C. § 2254(e) (1).    The state appellate court's
findings about the facts of the offense in the trial record are
entitled to the presumption of correctness.        See 28 U.S.C.
§ 2254 {e) (1); Sumner v. Mata, 102 S. Ct. 1303, 1304  (1982) (per
curiam) (stating that "the presumption of correctness is equally
applicable when a state appellate court, as opposed to a state
trial court, makes the finding of fact"); Moody v. Quarterman, 476
F.3d 260, 268 (5th Cir. 2007) (same) (citations omitted).
      13
           Petition, Docket Entry No. 1, pp. 10-13.
      14
           Id. at 13.
      15
      See Letter dated April 5, 2 021, from Criminal District
Attorney for Austin County, Travis J. Koehn, Exhibit No. 2 to First
Motion Supplementing Petition, Docket Entry No. 4, p. 14.

                                                 -9-
     Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 10 of 12




Attorney explains, however, that the felony charges in those cases

were     presented     directly        to    the     Austin    County    Grand      Jury      in

compliance with Articles 21. 01 and 21. 02 of the Texas Code of

Criminal        Procedure,     which       govern    the    required. elements          for   a

sufficient indictment. 16             Fitts has not shown that his indictments

were improperly obtained in violation of state law or that the

trial      court   lacked jurisdiction.               See Rodriguez v.           State,    491

S.W.3d 18, 26        (Tex. App. -          Houston [1st Dist.]         2016, pet. ref'd)

("'There is no statutory requirement for a prosecutor to file a

complaint before a grand jury issues an indictment.'")                            (citations

omitted); see also Ex parte Gibson, 800 S.W.2d 548, 551 (Tex. Crim.

App. 1990) (observing that the presentment of a charging instrument

to   the    trial    court     is     sufficient       to     invest    that    court     with

jurisdiction over            the    case    as   a   matter of     Texas       law) .     More

importantly,        Fitts     fails    to establish that           his   conviction was

tainted by a constitutional violation.

        Because Fitts fails to state a claim upon which federal habeas

corpus relief may be granted, his Petition will be dismissed for

this alternative reason.


                      III.     Certificate of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when


        i6Id.

                                              -10-
   Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 11 of 12




entering a    final   order that        is adverse   to    the petitioner.      A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional

right,"   28 U.S.C.    §    2253 (c) (2),   which requires a petitioner to

demonstrate   "that    reasonable        jurists   would    find   the   district

court's   assessment       of    the   constitutional     claims   debatable   or

wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).              Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of ·reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                Slack, 120

S. Ct. at 1604.   Because jurists of reason would not debate whether

the Petition was properly dismissed, a certificate of appealability

will not issue in this case.


                           IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody under 28 U.S. C. § 2254
           (Docket Entry No. 1) filed by Charles E. Fitts,
           Jr., is DISMISSED with prejudice.

     2.    All of the petitioner's pending motions                 (Docket
           Entry Nos. 3, 4, 8, 9) are DENIED.

     3.    A certificate of appealability is DENIED.


                                        -11-
   Case 4:21-cv-01847 Document 10 Filed on 07/29/21 in TXSD Page 12 of 12




     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this the 29th day of July, 2021.




                                   SENIOR UNITED STATES DISTRICT JUDGE




                                   -12-
